Name: 96/551/EC: Commission Decision of 5 September 1996 amending for the second time Decision 92/469/EEC authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  documentation;  animal product
 Date Published: 1996-09-18

 Avis juridique important|31996D055196/551/EC: Commission Decision of 5 September 1996 amending for the second time Decision 92/469/EEC authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic) Official Journal L 236 , 18/09/1996 P. 0049 - 0052COMMISSION DECISION of 5 September 1996 amending for the second time Decision 92/469/EEC authorizing methods for grading pig carcases in Denmark (Only the Danish text is authentic) (96/551/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas the Commission, by Decision 92/469/EEC (3), as amended by Decision 94/564/EC (4), has authorized different methods for grading pig carcases in Denmark;Whereas the Danish Government has requested the Commission to authorize the use of two new methods for grading pig carcases and the use of new formulae for calculating the lean meat content of carcases under the existing grading methods 'KC` and 'FOM/MK`; whereas the information required pursuant to Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (5) has been submitted; whereas evaluation of the request has shown the conditions for authorizing the said methods of grading and the new formulae to be fulfilled;Whereas the grading method 'Ultra-FOM` is no longer used in Denmark and it is therefore justified to revoke the authorization for this grading method;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Decision 92/469/EEC is hereby amended as follows:1. Article 1 is replaced by the following text:'Article 1The use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Denmark:- the apparatus termed "Klassificeringscenter" (KC) and the assessment method related thereto, details of which are given in Part 1 of the Annex,- the apparatus termed "Fat-O-Meater/Manuel Klassificering" (FOM/MK) and the assessment method related thereto, details of which are given in Part 2 of the Annex,- the apparatus termed "Uni-Fat-O-Meater" (Unifom) and the assessment method related thereto, details of which are given in Part 3 of the Annex,- the apparatus termed "Fully automatic ultrasonic carcase grading" (Autofom) and the assessment method related hereto, details of which are given in Part 4 of the Annex.`2. Part 1 of the Annex is amended as follows:(a) The formula under point 3 (a) is replaced by the following:'^y = 62,941 - 0,1706 x1 - 0,0818 x2 - 0,1645 x3 - 0,1964 x4 - 0,1005 x5 - 0,2553 x6 - 0,1813 x7 + 0,0853 x8 + 0,0452 x9 + 0,0513 x10 + 0,0427 x11`(b) In the last phrase of point 4, '100 kg` is replaced by '110 kg`.3. Part 2 of the Annex is amended as follows:(a) The formula under point 3 (a) is replaced by the following:'^y = 65,29152 - 0,2106379 x1 - 0,61076 x2 + 0,1128888 x3 + 0,02276837 x4`(b) In the last phrase of point 3, '100 kg` is replaced by '110 kg`.4. Part 3 of the Annex is replaced by the text given in the Annex to this Decision.5. Part 4 given in the Annex to this Decision is added to the Annex.Article 2 This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 5 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 265, 11. 9. 1992, p. 39.(4) OJ No L 215, 20. 8. 1994, p. 25.(5) OJ No L 285, 25. 10. 1985, p. 39.ANNEX 'PART 3Uni-Fat-O-Meater (UNIFOM)1. Grading of pig carcases shall be carried out by means of the apparatus termed "Uni-Fat-O-Meater" (Unifom).2. The apparatus is the same as the apparatus described under point 2 of Part 2. However, Unifom differs from FOM/MK with regard to computer and software for the interpretation of the reflection profile from the optical probe. Furthermore, Unifom is not connected with the weighing instrument, so that the slaughter weight can be included directly in the calculation of the lean meat percentage.3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 67,520066 - 0,1240656 x1 - 0,8717984 x2 + 0,1088299 x3where:^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (1) in millimetres, measured at 8 cm off the midline of the carcase, between the third and fourth last lumbar vertebrae,x2 = the thickness of backfat (1) in millimetres, measured at 6 cm off the midline of the carcase, between the third and fourth last ribs,x3 = the thickness of muscle in millimetres, measured at the same time and in the same place as x2.The formula shall be valid for carcases weighing between 50 and 110 kg.`'PART 4Fully automatic ultrasonic carcase grading (Autofom)1. Grading of pig carcases shall be carried out by means of the apparatus "Fully automatic ultrasonic carcase grading" (Autofom).2. The apparatus shall be equipped with 16 ultrasonic transducers, 2MHz (KrautkrÃ ¤mer, SFK 2 NP) with an operating of 25 mm between each tansducer.The ultrasonic data cover three major parts of the carcase and comprise three fat thicknesses and one muscle depth. The remaining parameters are related to the above parameters.The results of the measurements are converted into estimated lean mean content by means of a central data-processing unit.3. The lean meat content of the carcase shall be calculated on the basis of 127 individual measuring points according to the following formula:^y = 59,24000168 - 0,030622402 x1 - 0,0559959 x2 - 0,025685901 x3 - 0,0115708 x4 - 0,0364976 x5 - 0,019477801 x6 - 0,0157021 x7 - 0,028626302 x8 - 0,0132835 x9 - 0,012896401 x10 - 0,026035002 x11 - 0,00185023 x12 - 0,0136233 x13 - 0,048098601 x14 - 0,0204149 x15 - 0,0178324 x16 - 0,041277599 x17 - 0,020299699 x18 - 0,0206571 x19 - 0,040948 x20 - 0,014101701 x21 - 0,0245975 x22 - 0,048922502 x23 - 0,018260401 x24 + 0,0050389 x25 + 0,0103042 x26 + 0,0022657 x27 + 0,00243124 x28 + 0,008291731 x29 + 0,00578348 x30 - 0,0017511 x31 + 0,00803249 x32 - 0,000173431 x33 - 0,00513116 x34 + 0,00469745 x35 + 0,000372995 x36 - 0,00014972 x37 - 0,00113224 x38 + 0,000434787 x39 + 0,00121559 x40 - 0,00312394 x41 - 0,00203788 x42 + 0,25331402 x43 - 0,0197071 x44 + 0,0249134 x45 + 0,0494201 x46 + 0,00279633 x47 + 0,053343497 x48 + 0,022081601 x49 + 0,051484603 x50 + 0,039685801 x51 - 0,00879017 x52 - 0,00845072 x53 - 0,00725005 x54 - 0,0103406 x55 - 0,021988701 x56 - 0,025504801 x57 - 0,026593 x58 - 0,067017801 x59 - 0,068600304 x60 - 0,062353503 x61 - 0,049126402 x62 - 0,070018396 x63 - 0,076502904 x64 - 0,071316704 x65 - 0,0104453 x66 - 0,0116967 x67 - 0,000348352 x68 + 0,015280101 x69 - 0,00395203 x70 - 0,026739201 x71 - 0,035513401 x72 - 0,00254834 x73 - 0,00432901 x74 - 0,0049929 x75 - 0,00576441 x76 - 0,00676548 x77 - 0,00772101 x78 - 0,042503901 x79 - 0,048328102 x80 - 0,055129498 x81 - 0,059772301 x82 - 0,0645658 x83 - 0,067458406 x84 + 0,016674001 x85 + 0,0148772 x86 + 0,013334701 x87 + 0,010916 x88 + 0,00617342 x89 + 0,00379121 x90 - 0,034854501 x91 - 0,075036302 x92 - 0,0275991 x93 + 0,000509895 x94 - 0,000547192 x95 - 0,00133919 x96 + 0,000919671 x97 - 0,000180694 x98 - 0,00297095 x99 - 0,001185 x100 - 0,00388737 x101 - 0,00329167 x102 - 0,00305314 x103 - 0,00351509 x104 - 0,00314768 x105 - 0,00292778 x106 - 0,00229802 x107 - 0,00209384 x108 - 0,00177929 x109 - 0,00121272 x110 - 0,000435302 x111 + 0,000315525 x112 + 0,00126716 x113 + 0,00265209 x114 + 0,0147121 x115 + 0,0239079 x116 + 0,025629202 x117 + 0,0204865 x118 + 0,019831302 x119 + 0,0182009 x120 + 0,015869601 x121 + 0,0250687 x122 + 0,025464201 x123 + 0,025771502 x124 + 0,020633401 x125 + 0,020213 x126 + 0,0225557 x127where:^y = the estimated percentage of lean meat in the carcase.4. The description of the measurement points and the description of the statistical method are laid down in the Danish Protocol, Part II, submitted to the Commission under the terms of Article 3 (3) of Commission Regulation (EEC) No 2967/85.The formula shall be valid for carcases weighing between 50 and 110 kg.`